IN THE SUPREME COURT OF THE STATE OF DELAWARE


MARVIN S. BURROUGHS,                   §
                                       §     No. 176, 2016
      Defendant-Below,                 §
      Appellant,                       §     Court Below: Superior Court
                                       §     of the State of Delaware
      v.                               §
                                       §     Cr. ID No. 0710007029
STATE OF DELAWARE,                     §
                                       §
      Plaintiff-Below,                 §
      Appellee.                        §

                          Submitted: October 13, 2016
                          Decided:   October 27, 2016

Before HOLLAND, VALIHURA, and SEITZ, Justices.

                                     ORDER

      This 27th day of October, 2016, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the final judgment of the

Superior Court should be affirmed on the basis of the court’s trial order dated April

4, 2016.

      NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice